Citation Nr: 1647814	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-26 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 until April 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from         a January 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2015, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

The claims were previously before the Board in July 2015, when the claims for the back and left ankle were reopened, and all issues were remanded for additional development. 


FINDINGS OF FACT

1.  A hearing loss disability did not manifest in service or within one year thereafter; and the probative evidence is against a finding that the Veteran's current bilateral hearing loss is related to service.

2.  VA attempted to schedule spine and left ankle examinations for the Veteran; however, the Veteran did not respond to attempts to by phone or mail to confirm    the scheduling and examinations could not be conducted.

3.  There is no competent medical evidence of record linking current left ankle or spine disabilities to the Veteran's military service.

CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The requirements for establishing service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

3.  The requirements for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in September 2009 and October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, records from the Social Security Administration, and VA examination reports.  The Veteran was afforded         a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Additionally, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  A letter was sent to the Veteran in October 2015 requesting     that he complete and return enclosed authorization forms so VA could obtain any outstanding medical treatment records, including those from private providers who had evaluated him since 2009.  To date, the Veteran has not returned the authorization forms.  Additional VA treatment records were obtained, however.  

Additionally, attempts were made to schedule the Veteran for VA back and ankle examinations.  Specifically, the medical center attempted to contact the Veteran by telephone calls on two separate days in October 2015 and left voice mail messages.  A letter requesting an RSVP for the examination was also sent in October 2015       to the same address currently of record.  However, the Veteran did not respond to the phone calls or the letter and the examinations were cancelled in accordance with   Compensation and Pension Disability Examinations Procedure Guide.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was notified of his failure to cooperate with examination scheduling in the June 2016 supplemental statement of the case.  Neither the Veteran nor his representative has requested that the examination be rescheduled.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014), 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under   38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically  on what evidence is needed to substantiate each claim and what the evidence in    the claims file shows, or fails to show, with respect to each claim.  See Gonzales      v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,       1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss

The Veteran essentially contends that he developed bilateral hearing loss as a result of his active service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet  the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown,    5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The December 2009 VA examination report shows that the Veteran currently has    a bilateral hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385 (2015).  Additionally, the Veteran's DD Form 214 indicates that his military occupational specialty was as a light weapons infantryman; therefore, exposure       to acoustic trauma is conceded.  Accordingly, the first and second criteria for establishing service connection have been met.  The question becomes whether the current condition is related to service.

The Veteran's service treatment records (STR) contain an April 1964 enlistment examination with audiometric findings.  The Board notes that service department audiometer test results prior to October 31, 1967 are assumed to have been reported  in American Standards Association (ASA) units, rather than the current International Standards Organization (ISO) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  

When the Veteran's April 1964 audiometric results are converted to the current ISO standard, they are as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
25
10
5
LEFT
10
5
25
25
20

When the Veteran's March 1967 separation examination audiometric results are converted to the ISO standard, they are as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
20
10
5
LEFT
15
20
10
15
15

Both the entrance and exit examinations reflect hearing that is within normal limits for VA purposes.  
 
Following service, the first evidence of a hearing loss disability was the December 2009 VA audiological examination.  The examiner noted the Veteran's complaints of hearing loss due to acoustic trauma during military service.  His auditory thresholds were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
35
55
80
95
LEFT
15
35
75
105
85

His Maryland CNC speech recognition scores were 80 percent in the right ear and 60 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.

Following a review of the record and examination of the Veteran, the examiner acknowledged that the Veteran was exposed to high risk noise levels during service, but concluded that the Veteran's current hearing loss was less likely as not caused by or a result of his military service.  The examiner noted that the Veteran's hearing was normal at the time of separation from active duty, although threshold shifts were noted on the separation exam as compared to the enlistment exam.  The examiner's reasoning also noted a 2005 study on Military and Noise Exposure   from the Institute of Medicine, which stated that there was no scientific evidence      to support delayed onset of noise-induced hearing loss.  

After reviewing the evidence of record, the Board finds that the VA audiologist's opinion is the most probative evidence.  The examiner reviewed the entire claims file, examined the Veteran, and noted the Veteran's reports of in-service and post-service noise exposure.  The opinion provided was accompanied by a rationale for the conclusion reached.  Accordingly, the audiologist's opinion is accorded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no medical opinion to the contrary.

The Board has not overlooked the Veteran's lay statements regarding the onset and etiology of his hearing loss.  At his April 2015 hearing, the Veteran testified that his hearing loss is related to his military service rather than his post-service employment because he felt pain in his ears immediately after firing his weapon in the military.  However, he also testified that he worked as a baggage handler after he left the military.  He testified that he was not provided with hearing protection even though   he worked around aircraft that made loud noises.  

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms such as ear pain and decreased hearing acuity, the diagnosis and extent of hearing loss and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the audiometric results during service and the opinion of the VA examiner to be of significantly greater probative weight as to the status of the Veteran's hearing during service and whether current hearing loss disability is related to service, than the Veteran's lay assertions regarding the etiology of his current hearing loss.

With regard to presumptive service connection, there is no competent and probative evidence of hearing loss disability to a compensable degree within one year of separation from service.  While the Veteran reports that he had hearing loss during and since service, private treatment records from Dr. N. Y., dated as recently as June 2006, noted that clinical evaluation of the Veteran's eyes, ears, nose, and throat were within normal limits.  Moreover, there is no competent evidence showing hearing loss disability until December 2009, which is more than 40       years after the Veteran's separation from active service.  

Here, the most probative evidence of record indicates that the Veteran's current bilateral hearing loss disability did not arise during service or for many years thereafter, and is not related to his military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.




Left Ankle Disability

The Veteran asserts that he injured his left ankle during his military service.  He reported that he twisted his left ankle numerous times during basic training, and that he also injured it while stationed in Korea.  He testified at the hearing that he felt sharp pain in his left ankle while running and he observed a red line on the surface of his skin when he took off his sock.  The Veteran reported that he continued to have problems with his left ankle during and after his military service. 

The Veteran's service treatment records show that he reported a sprained left ankle in August 1965, as well as ankle weakness in October 1965.  The Veteran had a sprained left ankle again in January 1966 and March 1966.  His service treatment records indicate that he had his left ankle casted for three weeks due to a severe ankle sprain in May 1966.  An X-ray of the Veteran's left ankle was taken after he reported that his foot twisted inward while playing volleyball.  The X-ray indicated that the left ankle was normal and there was no evidence of a fracture.

On his March 1967 report of medical examination at separation, the Veteran   denied swollen or painful joints; arthritis or rheumatism; and bone, joint, or other deformity.  The Veteran's March 1967 report of medical examination at separation indicated that his lower extremities and feet were clinically normal.  

The Veteran underwent a VA examination in August 1967.  At that time the Veteran reported left ankle weakness.  Upon examination, the Veteran had full, unrestricted, and painless motion of his lower extremities.  A left ankle radiographic report from that examination revealed that the outline and structure of the bones      of the ankle were normal, and the joint space was of normal width.  No left ankle pathology was diagnosed.  

The Veteran underwent a VA examination in November 2009.  At that time he    was diagnosed with mild degenerative joint disease of the left ankle.  The examiner opined that the Veteran's current left ankle condition was less likely as not caused by or a result of the left ankle condition shown during active duty.  The VA examiner's reasoning indicated that the Veteran's service treatment records document recurrent left ankle injuries while in service, but the separation physical examination from March 1967 is silent for a history of joint problems and the examination of the lower extremities was normal.  Additionally, the VA examiner indicated that available medical records fail to document chronicity of the problem since the Veteran was discharged from service in 1967.  

The Board notes that the first and second criteria for service connection are met.  However, there is no medical opinion linking the Veteran's current left ankle disability to his military service.  Specifically, the November 2009 opinion is         the only opinion of record.  However, as noted in the July 2015 remand, the examiner did not have the opportunity to address the lay testimony at the April  2015 hearing by the Veteran and his wife regarding the chronicity of the Veteran's symptoms.  Nevertheless, as the Veteran did not cooperate in scheduling another VA examination for the purpose of determining the possible relationship between his current left ankle disability and service, the November 2009 examiner's negative opinion is the only nexus opinion of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The only evidence indicating an association between the Veteran's current left ankle complaints and active service are his own assertions.  While the Veteran believes that his current left ankle disability is related to service, as a lay person,   the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a left ankle disability, to include arthritis, are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the     pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinion regarding the etiology of his current ankle disability is not competent medical evidence.  

In sum, there is no competent evidence of left ankle arthritis in service or to a compensable degree within one year of separation from service.  To the contrary, the first documented diagnosis of left ankle arthritis is from November 2009, which is more than 40 years after the Veteran's separation from active service.  Moreover, there is no competent and probative medical opinion of record linking the Veteran's current left ankle disability with service.  Accordingly, the preponderance of the evidence is against the claim, and the claim for service connection for a left ankle disability must be denied.

Low Back Disability

The Veteran claims that he heard a crack while he was in basic training, then felt back pain, and fell down to the ground.  He asserts that his current back disability    is related to that in-service injury.  

The record evinces a current lumbar spine disability.  Specifically, a private October 1992 MRI revealed the transition of vertebral body L5 on the left and degenerative changes at L2-3 and L3-4.  An MRI from February 1999 revealed diffuse mild degenerative disc disease, broad-based disc herniation extending into the neural foramina at L3-4, and central disc bulging at L4-5 and L5-S1.  An August 2004     X-ray of the Veteran's lumbar spine showed mild degenerative changes, partial lumbarization of the first sacral segment, and degenerative changes of the hypophyseal joints at the L5-S1 level.  Thus, the question is whether his current disability is related to service.

The Veteran's service treatment records show that he was admitted to Walson Army Hospital in May 1964 for observation for a "march fracture" of the right pubis or ischium.  The Veteran reported a history of pain beginning in the Reception Company Area associated with increased walking activities and severe pain on the fourth day    in his right crotch area.  A July 1964 X-ray of the Veteran's pelvis showed a small osseous protuberance from the medial portion of the right ischial ramus.  An August 1964 X-ray of the Veteran's pelvis showed no enlargement of the mass.  Although the Veteran walked with a limp favoring the right lower extremity, he was still able to lie down with the hip straight.  It was determined that no organic lesion was preventing the Veteran from walking properly, so he was advised that he would be returned to duty.  The September 1964 discharge summary noted the Veteran was referred to the Neuropsychiatric Department, where the psychiatric consultant indicated that there was very little evidence of organic disease.

On his March 1967 report of medical examination at separation, the Veteran denied swollen or painful joints; bone, joint, or other deformity, and recurrent back pain.  The Veteran's separation examination indicates that his spine was normal at that time.

A few months after service in August 1967, the Veteran had a VA examination.  There was no visible or palpable muscle spasm of the lumbar spine, no pain or tenderness on palpation or percussion of the spinous process, and range of motion was full, unrestricted, and painless.  A lumbosacral spine radiographic report from that examination revealed that the Veteran's fifth lumbar was sacralized on the left side, and it showed faint scoliosis at that level with convexity to the left.  

To the extent the Veteran contends that he injured his low back in service with continuous back symptoms since the claimed injury, his current reports are not persuasive as they are inconsistent with or contradicted by other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  As noted above, on his March 1967 report of medical examination at separation, the Veteran denied swollen or painful joints; bone, joint, or other deformity, and recurrent back pain.  Moreover, the record indicates that the Veteran experienced post-service back injuries.  For example, in an October 1992 letter, the Veteran's private medical provider noted that the Veteran had a work-related episode of back pain over a   year ago.  In October 2003, the Veteran reported that he sustained a back injury      in the 1970's.  In August 2004, the Veteran reported that he has had progressively worsening back pain for over 20 years working with airlines where he moved luggage, which involved lifting, bending, and crawling in and out of tight spaces where the luggage goes in the planes.  Accordingly, the Veteran's reports of a back injury in service with continuous complaints since then are not persuasive.

Further, while the Veteran may believe that his current back disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of a low back disability are matters not capable   of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran reports experiencing in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  Thus, the Veteran's   own opinion regarding the etiology of his current disability is not competent medical evidence.

Importantly, because the Veteran did not cooperate with attempts to confirm scheduling of a VA spine examination, there is no medical opinion of record opining on whether the current condition is related to service.  See Wood, 1 Vet. App. at 193.
 
In sum, arthritis of the back was not shown in service or to a compensable degree within one year following discharge.  Thus, service connection on a presumptive basis is not warranted.  Moreover, in the absence of a probative medical opinion linking the current disability with service, there is no basis upon which to establish service connection.  Accordingly, as the preponderance of the probative evidence    is against the claim, service connection for a low back disability must be denied.

In reaching the above conclusions with respect to all claims, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for left ankle disability is denied.

Service connection for low back disability is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


